Case 5:19-cv-02325-JGB-SP Document 16 Filed 05/06/20 Page 1 of 5 Page ID #:79



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 19-2325 JGB (SPx)                             Date May 6, 2020
 Title James Rutherford v. Tung Thanh Dinh, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                        Not Reported
                 Deputy Clerk                                      Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                       None Present

 Proceedings:      Order (1) DENYING Plaintiff’s Motion for Default Judgment (Dkt. No.
                   14); and (2) VACATING the hearing set for May 11, 2020 (IN
                   CHAMBERS)

        Before the Court is Plaintiff’s Motion for default judgment. (“Motion,” Dkt. No. 14.)
The Court finds the Motion appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
L.R. 7-15. After considering the papers filed in support of the Motion, the Court DENIES the
Motion. The May 11, 2020 hearing is VACATED.

                                       I. BACKGROUND

       Plaintiff James Rutherford filed a Complaint against Defendants Tung Thanh Dinh and
Thien Tran Dinh on December 4, 2019. (“Complaint,” Dkt. No. 1.) The Complaint alleges two
causes of action: (1) Violation of the Americans with Disabilities Act and (2) Violation of the
Unruh Civil Rights Act. (See Complaint.)

        Plaintiff alleges that Defendants, as individuals and as trustees of the N.D. DINH TRAN
LIVING TRUST, dated January 27, 1988, owned a property located at 120 South Harbor
Boulevard Unit B, Santa Ana, California 92704 (“Pharmacy”). (Complaint ¶ 2.) Plaintiff
further alleges that he visited the Pharmacy on December 18, 2018, and observed that the
accessible parking spots were “not located on the shortest accessible route to the entrance” and
instead were “clustered together at the farthest end of the building from where the entrance to
this facility is located.” (Id. ¶¶ 8, 12.)




 Page 1 of 5                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case 5:19-cv-02325-JGB-SP Document 16 Filed 05/06/20 Page 2 of 5 Page ID #:80



       Defendants were properly served with the Complaint, summons, and other Court
documents by substituted service. (Dkt. Nos. 9, 10.) Despite being served with the summons
and Complaint, Defendants failed to file a response within the time prescribed by the Federal
Rules of Civil Procedure.

        After Defendants failed to file a responsive pleading, Plaintiff filed a request for entry of
default on February 3, 2020. (Dkt. No. 11.) The Clerk of this Court entered default against
Defendants on February 5, 2020. (“Entry of Default,” Dkt. No. 12.) On March 30, 2020,
Plaintiff moved for default judgment, requesting $8,269.00 in damages, attorneys’ fees, and
costs. (Motion.) In support of the Motion, Plaintiff filed the Declaration of Joseph R. Manning
Jr. and his own declaration. (Manning Declaration, Dkt. No. 14-3; Rutherford Declaration, Dkt.
No. 14-4.) No opposition was filed.

                                     II. LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 55(b), a court may order default judgment
following the entry of default by the Clerk of the Court. Local Rule 55-1 requires an application
to the Court for default judgment be accompanied by a declaration that conforms to the
requirements of Federal Rule of Civil Procedure 55(b) and set forth the following information:

      (1) when and against which party the default was entered; (2) the identification of the
      pleading to which default was entered; (3) whether the defaulting party is an infant or
      incompetent person, and if so, whether that person is adequately represented; (4) that the
      Servicemembers Relief Act does not apply; and (5) that notice of the application has been
      served on the defaulting party, if required.

L.R. 55–1.

        Whether to enter default judgment is within the sound discretion of the district court.
Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980). In Eitel v. McCool, 782 F.2d 1470 (9th
Cir. 1986), the Ninth Circuit set forth the following factors for consideration in determining
whether to grant default judgment:

      (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive claim;
      (3) the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the
      possibility of a dispute concerning material facts; (6) whether the default was due to
      excusable neglect; and (7) the strong policy underlying the Federal Rules of Civil Procedure
      favoring decisions on the merits.

Eitel, 782 F.2d at 1471-72 (“Eitel factors”). Upon entry of default, the well-pleaded factual
allegations of a complaint are deemed true; however, allegations pertaining to the amount of
damages must be proven. TeleVideo Systems Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir.
1987). A plaintiff is required to provide evidence of his damages, and a court may rely only on the
declarations submitted by the plaintiff or order a full evidentiary hearing. Fed. R. Civ. P.

 Page 2 of 5                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:19-cv-02325-JGB-SP Document 16 Filed 05/06/20 Page 3 of 5 Page ID #:81



55(b)(2). Further, the damages sought must not “differ in kind from, or exceed in amount, what
is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

                                       III. DISCUSSION

        Plaintiff moves this Court to enter default judgment against Defendant. Plaintiff seeks to
recover $8,269.00. (Motion at 12.) In order for default judgment to be entered in his favor,
Plaintiff must meet the procedural requirements described above and establish that, on balance,
the Eitel factors weigh in his favor. The Court evaluates these factors below.

A. Procedural Requirements

        Plaintiff has satisfied the procedural requirements for entry of default judgment by the
Court. Pursuant to Federal Rule of Civil Procedure 55, Plaintiff did not petition for entry of
default judgment until after default was entered against Defendants by the Clerk. (Entry of
Default.) Additionally, Plaintiff’s Motion and accompanying declaration set forth the
information required by the Local Rules of this Court. (See Manning Declaration.) Plaintiff’s
counsel also represents that notice of this Motion was served by mail to Defendants on March 30,
2020. (Id. ¶ 5.)

B. Eitel Factors

    1. Possibility of Prejudice to Plaintiff

         Plaintiff would suffer prejudice if the Court does not enter default judgment. Because
Defendants have not appeared in this action, a default judgment is the only means by which
Plaintiff may recover. Absent a default judgment by this Court, Defendants will have avoided
liability simply by not responding to Plaintiff’s action. Therefore, this factor weighs in favor of
default judgment. Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014) (finding
the plaintiff would suffer prejudice absent entry of a default judgment because of the defendant’s
unwillingness to cooperate and defend against the claim).

    2. Substantive Merits of Plaintiff’s Claims

        The second and third Eitel factors concern the merits of Plaintiff’s substantive claims,
and the sufficiency of the complaint. Eitel, 782 F.2d at 1471-72. “The Ninth Circuit has
suggested that these two factors require that a plaintiff ‘state a claim on which the [plaintiff] may
recover.’” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172 (C.D. Cal. 2002) (internal
citation omitted).

        Title III of the ADA prohibits discrimination by public accommodations. It provides that
“[n]o individual shall be discriminated against on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation by any person who owns, leases (or leases to), or operates a place

 Page 3 of 5                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:19-cv-02325-JGB-SP Document 16 Filed 05/06/20 Page 4 of 5 Page ID #:82



of public accommodation.” 42 U.S.C. § 12182(a). “To prevail on a Title III discrimination
claim, the plaintiff must show that (1) [he] is disabled within the meaning of the ADA; (2) the
defendant is a private entity that owns, leases, or operates a place of public accommodation; and
(3) the plaintiff was denied public accommodations by the defendant because of his disability.”
Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir.2007) (internal alteration original). In
addition, “[t]o succeed on an ADA claim of discrimination on account of one’s disability due to
an architectural barrier, the plaintiff must also prove that: (1) the existing facility at the
defendant’s place of business [or property] presents an architectural barrier prohibited under the
ADA and (2) the removal of the barrier is readily achievable.” Parr v. L & L Drive–Inn
Restaurant, 96 F. Supp. 2d 1065, 1085 (D. Haw. 2000); see also Johnson v. Beahm, 2011 WL
5508893, *2 (E.D.Cal. Nov. 8, 2011).

        As with all causes of action, a plaintiff must have Article III standing to bring a claim
under the ADA. To establish Article III standing, a plaintiff must demonstrate that he or she has
suffered an injury in fact, that the injury is traceable to the defendant’s challenged conduct, and
that the injury can be redressed by a favorable decision. Hubbard v. Rite Aid Corp., 433 F. Supp.
2d 1150, 1162 (S.D. Cal. 2006). “Under the ADA, when a disabled person encounters an
accessibility barrier violating its provisions, it is not necessary for standing purposes that the
barrier completely preclude the plaintiff from entering or from using a facility in any way.”
Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2011). Rather, the barrier
need only interfere with the plaintiff's “full and equal enjoyment” of the facility. 42 U.S.C. §
12182(a). The Ninth Circuit has held:

        Once a disabled individual has encountered or become aware of alleged ADA
        violations that deter his patronage of or otherwise interfere with his access to a
        place of public accommodation, he has already suffered an injury in fact traceable
        to the defendant’s conduct and capable of being redressed by the courts, and so he
        possesses standing under Article III . . . .

Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 n.5 (9th Cir. 2008). “[A] ‘barrier’ will only amount
to such interference if it affects the plaintiff’s full and equal enjoyment of the facility on account
of his particular disability.” Chapman, 631 F.3d at 947.

        Plaintiff makes bare bones allegations regarding his injury. He alleges only that the
accessible parking spaces at the Pharmacy were not compliant with the requirements of the
Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) and states conclusorily
that he was denied access to the services of the Pharmacy. He fails, however, to explain how he
was denied access or draw any link between the alleged violation and the alleged denial of
services or identify the denial. Plaintiff does not, for example, allege that he was unable to park or
unable to enter the Pharmacy because of the non-compliant spaces.

       Plaintiff must do more than visit a location where there is an ADA violation to have
standing. At a minimum, Plaintiff must allege that the violation interfered with his full and equal
enjoyment of the facility. The Court cannot conclude that the violation inferred with Plaintiff’s

 Page 4 of 5                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:19-cv-02325-JGB-SP Document 16 Filed 05/06/20 Page 5 of 5 Page ID #:83



access without any facts showing such an interference. Because Plaintiff fails to allege that the
violation interfered with his access to the Pharmacy, he lacks standing to pursue a claim for the
alleged violation.

         Plaintiff fails to establish a right to recover against Defendants, and therefore the Court
need not address the remaining Eitel factors. See Alan Neuman Prods., Inc. v. Albright, 862 F.2d
1388, 1393 (9th Cir. 1988) (setting aside a default judgment where plaintiff’s complaint failed to
state a claim for relief).

                                     IV.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Default Judgment is DENIED. The May
11, 2020 hearing is VACATED.


IT IS SO ORDERED.




 Page 5 of 5                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
